DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Step 1: 
The claims are drawn to apparatus, process and CRM categories. 
II.	Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
	Step 2a: 
	III.	Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Representative claim 1 is analyzed below, with italicized limitations indicating recitations of an abstract idea. 
	1. A communication network, comprising: a first computer; and a second computer configured for communication with the first computer, the second computer comprising a GPU and a project manager, wherein the project manager is configured to: receive computing projects from the first computer; and cause the GPU to work on the computing projects only when an estimated cost to perform the work is less than an estimated value of an expected reward for successfully completing the work, wherein the expected reward is determined based on a specified reward from a first cryptocurrency network and an exchange rate for the first cryptocurrency and a fiat currency, and wherein at least one of the first computer and the second computer are configured to convert the reward into a video game currency.
	
	ii.	The underlined limitations fall within at least three of the groupings of abstract ideas enumerated in the 2019 PEG: 
Fundamental economic principles or practices
Commercial or legal interactions
	The claims are directed towards incentivizing the behavior of users in a financial market via an agreement or contract. This is viewed by the Examiner as a fundamental economic practice, an agreement in the form of contracts, and commercial or legal interaction which are all considered to be abstract ideas according to the 2019 guidelines.
	Prong 2: Does the Claim recite additional elements that integrate the exception in to a 		practical application of the exception?
		iii.	Although the claims recite additional limitations, such as a first and second 			computer the said additional limitations do not integrate the exception into a practical 			application of the exception. For example, the claims require additional limitations 			such as an interface, memory, and display components. 
		iv.	These additional limitations do not represent an improvement to the 				functioning of a computer, or to any other technology or technical field, (MPEP 			2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 			2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). 			Rather, these additional limitations amount to an instruction to “apply” the judicial 			exception using a computer as a tool to perform the abstract idea.
	Step 2b: 

	For example, the claim language does recite additional elements such as a first and second computer, however, these viewed as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. Viewing the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
		For these reasons, it appears that the claims are not patent-eligible under 35 USC §101. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715